t c memo united_states tax_court chrys l udoh petitioner v commissioner of internal revenue respondent docket no filed date chrys l udoh pro_se lindsey d stellwagen for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively respondent also determined an addition_to_tax under sec_6651 in the amount of dollar_figure for failure to timely file a federal_income_tax return petitioner filed a timely petition with this court at the time of filing the petition petitioner resided in washington d c the issues for decision are whether petitioner is entitled to deduct claimed schedule c expenses in amounts in excess of those allowed by respondent whether petitioner failed to report dollar_figure in income received from sales of insurance in whether petitioner failed to include dollar_figure in income received from a retirement_plan distribution in whether petitioner is subject_to a 10-percent tax ona premature_distribution from a retirement_plan in as provided under sec_72 and whether petitioner is subject_to the addition_to_tax under sec_6651 for failure_to_file a timely federal_income_tax return for tax_year some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background during the period through petitioner sold insurance for united american insurance_company hereinafter united petitioner received dollar_figure in compensation from united in upon his resignation from united in petitioner received a distribution in the amount of dollar_figure from his retirement fund petitioner used this money to establish a mail- order business and was issued a sales and use_tax certificate of registration from the government of the district of columbia on date also during and subsequent years petitioner studied law through kensington university college of law an unaccredited law school in california petitioner paid dollar_figure to the state bar of california for law school examination fees in and dollar_figure for law school examination fees in petitioner attached two schedules c to each of his and federal_income_tax returns the schedules c reflect the following schedule c sales person advertising car truck expense legal professional services office expense travel other expenses beeper phone subscriptions law books clothing shoes maintenance seminars continuous legal education examination fees total schedule c clothing and accessories cost_of_goods_sold bxpenses advertising supplies taxes licenses other expenses transportation freight charges postage location rentals telephone total schedule c travel insurance agent other expenses transportation parking tolls subscriptions beeper phone continuous education professional examination total dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure schedule c accessories and apperals sic cost_of_goods_sold dollar_figure bxpenses advertising legal professional service sec_250 supplie sec_982 taxes license sec_216 travel big_number meals entertainment other expenses transportation dollar_figure telephone freight charges postage location rentals big_number total big_number petitioner filed his return on date petitioner timely filed his return upon examination of the returns respondent disallowed all of petitioner's claimed expenses’ and cost_of_goods_sold for due to lack of substantiation additionally respondent adjusted petitioner's income for to include dollar_figure received from united and dollar_figure for the taxable_portion of petitioner's retirement distribution respondent asserted a 10-percent tax of dollar_figure on the early distribution of petitioner's retirement fund respondent disallowed all but dollar_figure petitioner's expenses listed on the schedule c clothing and accessories totaled dollar_figure we note the notice_of_deficiency contains a typographical error with regard to the disallowance of these expenses although respondent disallowed petitioner's expenses for in full the notice_of_deficiency lists the total amount of expenses disallowed as dollar_figure the parties have stipulated dollar_figure as the amount of income petitioner received from united united issued petitioner a form 1099-misc for reflecting income paid in the amount of dollar_figure however the notice_of_deficiency increased petitioner's income by the amount of dollar_figure of petitioner's claimed expenses and he also disallowed dollar_figure of cost_of_goods_sold for due to lack of substantiation discussion schedule c expenses deductions are a matter of legislative grace and a taxpayer seeking a deduction must establish his entitlement to the deduction claimed see 292_us_435 sec_162 generally provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to be entitled to a deduction under sec_162 a taxpayer is required to substantiate the deduction through the maintenance of books_and_records sec_6001 requires generally that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe while petitioner testified that he incurred certain expenses he concluded that he incurred a loss in his business in the amount of dollar_figure the record shows the transaction from which the loss originated took place in the loss is not properly deductible in or petitioner deducted dollar_figure for clothing shoes and maintenance in petitioner testified these expenses were incurred for suits blazers shoes and dry cleaning so that he may dress in an acceptable manner in the insurance_business the expense of uniforms is deductible under sec_162 if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general usage as ordinary clothing and the uniforms are not so worn see 30_tc_757 beckey v commissioner tcmemo_1994_514 it is clear from petitioner's testimony that the articles of clothing claimed as expenses were adaptable to general use therefore petitioner's clothing expenses are not deductible the remaining expenses for dry cleaning likewise constitute personal expenses and are not deductible under sec_162 see sec_262 petitioner deducted approximately dollar_figure for his legal education expenses on his schedules c for tax years and included in this amount is the cost of travel to california for the taking of law school examinations examination fees tuition books lodging and meals petitioner combined some of these expenses with other expenses on his schedules c and therefore the amounts claimed are estimates at trial petitioner testified he incurred an estimated dollar_figure in educational expenses the only documentation petitioner presented to substantiate these claimed expenses is a statement from the state bar of california showing examination fees paid petitioner paid dollar_figure and dollar_figure in examination fees for the and tax years respectively it is evident from this statement and petitioner's testimony that the claimed expenses were incurred over the period through even if we were to find that petitioner substantiated these expenses and the expenses were incurred in and these expenses must be disallowed petitioner's educational expenses are not deductible under sec_162 as an ordinary and necessary business_expense as these expenditures qualify him for the new trade_or_business of the practice of law see wu_v commissioner tcmemo_1991_ sec_1_162-5 and ex see also 60_tc_814 meeks v commissioner tcmemo_1998_109 meredith v commissioner tcmemo_1993_250 harper v commissioner tcmemo_1990_239 petitioner has not presented any substantiation with the exception of the above for any of the expenses claimed although petitioner provided the court with numerous papers none contained receipts bills invoices records etc even the documentation that was provided was not for the years or in a previous motion to continue this case before the court petitioner testified that his car was broken into and the pertinent documents were taken at trial in the instant matter petitioner testified that some items were stolen and the police were unable to provide petitioner with a record of the stolen items petitioner provided the court with a copy of a request for the police report which showed the incident occurred in the tax years before us are and not so any items stolen should not affect the years in issue for the foregoing reasons respondent is sustained on this issue unreported income a insurance sales respondent determined that petitioner received dollar_figure in income from united in which amount petitioner did not include in income petitioner concedes that he received this amount as commissions earned gross_income means all income from whatever source derived including but not limited to compensation_for services including commissions see sec 6l1 a although petitioner concedes he received this amount he argues that amounts in excess of dollar_figure were taken from him by united due to lapsed policies sold by petitioner petitioner has not provided this court with any credible testimony or documentation to establish his assertion respondent is sustained on this issue b retirement_plan distribution respondent determined petitioner received dollar_figure during from a retirement_plan distribution dollar_figure of which respondent determined to be taxable and includable in income petitioner concedes that he received the distribution in this amount petitioner argues that although he received this income he used the funds to try to establish his mail order business petitioner testified that whatever income he had was spent compiling information for his business it is not entirely clear from petitioner's testimony the basis he is alleging for exclusion of the funds from income gross_income means all income from whatever source derived see sec 6l1 a petitioner has not asserted any basis under the tax laws for exclusion of this amount from income petitioner must include the amount received in his gross_income as provided under sec_61 respondent is therefore sustained on this issue 10-percent additional tax on early distribution from qualified_retirement_plan in petitioner received a retirement distribution in the total amount of dollar_figure respondent determined dollar_figure of this amount to be taxable and determined a 10-percent additional tax in the amount of dollar_figure due to a premature_distribution of petitioner's retirement fund sec_72 provides for a percent additional tax on the taxable_amount of an early distribution from a qualified_retirement_plan sec_72 t provides exceptions to the tax for certain types of distributions from qualified_retirement_plans using funds received from a distribution in petitioner's business is not encompassed within these exceptions see sec_72 a b and c respondent is sustained on this issue sec_665l a addition_to_tax respondent determined that petitioner is liable for the addition_to_tax under sec_6651l a for failure_to_file a timely return for the taxable_year sec_6651 provides for an addition_to_tax for failure_to_file a timely return the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof that the return is filed late not exceeding percent in the aggregate a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect rule a 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file his return within the date prescribed by law see 92_tc_899 79_tc_298 sec_301_6651-1 proceed admin regs willful neglect is viewed as a conscious intentional failure or reckless indifference to the obligation to file see united_states v boyle supra petitioner filed his tax_return on date petitioner has not provided any explanation for the late filing of the return petitioner has not addressed the issue in his pleadings or his testimony petitioner has not established his late filing of his federal_income_tax return was due to reasonable_cause and not willful neglect accordingly we hold petitioner is liable for the addition_to_tax under sec_6651 a we have considered all of petitioner's arguments and to the extent not discussed above find them to be without merit ’ to reflect the foregoing decision will be entered for respondent ‘ petitioner asserts that respondent has wrongfully assessed and levied federal and district of columbia tax refunds granted for the tax_year while he is a petitioner before this court the record before us demonstrates the levy was applied to petitioner's assessed tax_liabilities for tax_year a year not before us
